PER CURIAM.
A complaint was filed by the Florida Bar against the respondent, Vance J. Cas-key, Jr., an attorney at law, on the 7th of January, 1955, charging that the said respondent had been guilty of professional misconduct in that he violated Canons 6, 11 and 28, Rule B, of the Code of Ethics Governing Attorneys, 31 F.S.A., as adopted by the Supreme Court of Florida on January 27, 1941.
The referee appointed by this Court in accordance with the Integration Rule filed his report with the Board of Governors of the Florida Bar in which he found that the respondent, Vance J. Caskey, Jr., was guilty of the violation of said Canons 6, 11 and 28 of Rule B, Section I, of the Code of Ethics aforesaid and recommended that the said respondent be suspended from the practice of law in the State of Florida for a period of five years. The Board of Governors of the Florida Bar, upon consideration of the said report of the referee, and his recommendations, adopted the report of the referee and his findings and recommended that a judgment of this Court be entered in accordance therewith. Sixty days having now elapsed since the filing with the Clerk of this Court of the recommendations of the referee and the Board of Governors of the Florida Bar, together with the transcript of the evidence and the other proceedings in said cause, and no petition for review of said recommendations either to deny or to modify the same having been filed, and the Court having duly considered the record in said cause and said recommendations, it is, thereupon,
Ordered that the recommendations of the Board of Governors of the Florida Bar that the respondent, Vance J. Caskey, Jr., be suspended from the practice of law for a period of five years be approved and that said respondent be and he is hereby suspended from the practice of law in this State for a period of five years from the date and entry of this order.
DREW, C. J., and TERRELL, THOMAS, HOBSON, ROBERTS, THORNAL and O’CONNELL, JJ., concur.